UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (date of earliest event reported):April 6, 2011 ENERGY TELECOM, INC. (Exact name of registrant as specified in its charter) Florida 333-167380 65-0434332 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 3501-B N. Ponce de Leon Blvd., #393, St. Augustine, Florida 32084 (Address of principal executive offices) Registrant’s telephone number, including area code: (904) 819-8995 Copy of correspondence to: Marc J. Ross, Esq. James M. Turner, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway New York, New York 10006 Tel:(212) 930-9700Fax:(212) 930-9725 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item7.01.Regulation FD Disclosure On April 6, 2011, Energy Telecom, Inc. (the “Company”) provided correspondence to shareholders with an update on the business activities of the Company.A copy of the correspondence is filed as Exhibit99.1 hereto. The information contained in Item 7.01 of this Current Report on Form 8-K, including Exhibit 99.1, is furnished pursuant to, and shall not be deemed to be "filed" for the purposes of, Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section.The information contained in Item 7.01 of this Current Report shall not be incorporated by reference into any registration statement or any other document filed pursuant to the Securities Act of 1933, as amended, except as otherwise expressly stated in such filing.By filing this Current Report on Form 8-K and furnishing the information contained in this Item 7.01, including Exhibit 99.1, the Company makes no admission as to the materiality of any such information that it is furnishing. ITEM 9.01Financial Statements and Exhibits. (d)Exhibits. Copy of correspondence sent to shareholders on April 6, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ENERGY TELECOM, INC. Dated: April 7, 2011 BY: /s/ THOMAS RICKARDS Thomas Rickards Chief Executive Officer
